                                                                                                                                                      ,··1
. AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Pagel ofl   L_

                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November l, 1987)
                                       V.

                         Jesus Garcia-Cardenas                                    Case Number: 2:19-mj-9755

                                                                                  Federal Defenders
                                                                                  Defendant's Att


  REGISTRATION NO. 85924298

  THE DEFENDANT:                                                                                               JUN 2 :) 2019
   IZI pleaded guilty to count(s) 1 of Complaint
                                            -------!..------------+---h====------,~[&---,~
   D was found guilty to count(s)                                                                                                            1A
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                   Nature of Offense                                                               Count Number(s)
  8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

   D The defendant has been found not guilty on count(s)
   •    Count(s)
                                                                            ----,-----------------
                                                                               dismissed on the motion of the United States.
                     -----------------
                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                              /t      TIME SERVED                             •   - - - - - - - - - - days
   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
   lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, June 20, 2019
                                                                           Date of Imposition of Sentence




                                                                           ~~G
                                                                           UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                          2:19-mj-9755
